J-S01042-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

CHARLES BUSH

                            Appellant                  No. 3052 EDA 2014


                Appeal from the PCRA Order September 29, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0014674-2009


BEFORE: GANTMAN, P.J., MUNDY, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.:                        FILED JANUARY 20, 2016

        Appellant, Charles Bush, appeals from the order entered in the

Philadelphia County Court of Common Pleas, dismissing his first petition

brought pursuant to the Post Conviction Relief Act (“PCRA”).1 We affirm.

        The relevant facts and procedural history of this appeal are as follows.

           Appellant was charged with the assault of his seventeen-
           year-old daughter, Yisa Johnson. On August 31, 2006, at
           approximately 11:00 p.m., medics were dispatched to the
           home of Yvette Johnson, Yisa’s mother. The medics found
           Yisa hysterically crying and screaming with several
           injuries, including a bleeding head wound.        Yisa was
           transported to Children’s Hospital of Philadelphia where
           doctors sealed her chin laceration with three stitches and
           her head laceration with four staples.

           Yisa consistently told paramedics, detectives, and the
____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.
J-S01042-16


       emergency room physician that Appellant hit her over the
       head with a hammer multiple times when she came home
       late through the front door of her home. In her signed
       statement to police, Yisa also claimed Appellant cursed at
       her, pulled her hair, and threatened to kill her. Yisa
       believed Appellant would have killed her had her boyfriend,
       Decarlos Miller, and her friends not pulled Appellant off of
       her. Appellant left the home after the attack.

       After obtaining a search warrant for Yvette Johnson’s
       home, detectives discovered drops of blood on the porch
       and entrance area.        Yvette directed detectives to a
       hammer on the kitchen table with red stains on it. Over a
       week later, detectives obtained a signed statement from
       Decarlos Miller, in which he claimed he witnessed Appellant
       hit Yisa multiple times in the head with a hammer and
       gave an account of the incident consistent with Yisa’s
       statement to police.

       On September 14, 2006, police obtained a warrant for
       Appellant’s arrest. However, despite numerous attempts
       to find Appellant, police did not apprehend him until June
       2, 2008, when he was arrested on the outstanding
       warrant. Appellant was charged with attempted murder,
       aggravated assault, possessing an instrument of crime,
       recklessly endangering another person (REAP), and
       endangering the welfare of a child. Appellant proceeded to
       a jury trial which commenced on June 22, 2010.

       At trial, Yisa, Decarlos, and Yvette all recanted their prior
       statements of Appellant’s assault. Yisa had no recollection
       of her father hitting her with a hammer and denied giving
       police a statement.      She could not remember getting
       staples in her head [or] getting them removed. When
       questioned about her memory loss, Yisa claimed she was
       under the influence of marijuana on the night in question
       and denied remembering anything. Although Yisa testified
       that she did not have a close relationship with Appellant at
       the time of the assault, she claimed their relationship “got
       way better” afterward.

       Similarly, Decarlos also had no recollection of the assault
       or his statement to detectives and claimed to be under the
       influence of drugs that night. He denied ever meeting

                                   -2-
J-S01042-16


        Appellant or even knowing Appellant’s name. Decarlos
        claimed the signature that appeared in cursive on his
        statement to police was not his, because he allegedly
        “prints” his signature. Detective Timothy Mayer testified
        that neither Yisa nor Decarlos appeared to be under the
        influence of a controlled substance when they gave their
        statements.

        Yisa’s mother, Yvette Johnson, denied showing detectives
        the hammer used in the assault when they searched her
        home. Even after the prosecutor showed Yvette the actual
        hammer and a picture of the hammer lying on her kitchen
        table, Yvette testified that she had never seen the hammer
        before. Appellant testified on his own behalf, claiming that
        Yisa and her friends burst through the door and attacked
        him. He claimed he started swinging at the group in self-
        defense, but never swung a hammer. Appellant admitted
        on direct examination that he had a 2002 robbery
        conviction for which he was still on parole at the time of
        the altercation.

        At the conclusion of the trial, the jury convicted Appellant
        of aggravated assault and endangering the welfare of a
        child, but acquitted him of the remaining charges. On
        October 7, 2010, the trial court sentenced Appellant to an
        aggregate sentence of eleven (11) to twenty-two (22)
        years[’] imprisonment.

Commonwealth v. Bush, No. 2913 EDA 2010, unpublished memorandum

at 1-4 (Pa.Super. filed November 21, 2011).

     Appellant filed a timely post-sentence motion, which the court denied

on October 18, 2010.    Appellant filed a notice of appeal on October 22,

2010, and this Court affirmed the judgment of sentence on November 21,

2011. Id. Our Supreme Court denied Appellant’s petition for allowance of

appeal on May 15, 2012. See Commonwealth v. Bush, 615 Pa. 789, 44

A.3d 1160 (2012).


                                   -3-
J-S01042-16


        Appellant timely filed a pro se PCRA petition on October 22, 2012. The

PCRA court appointed counsel, and counsel filed an amended PCRA petition

on November 22, 2013. The PCRA court held an evidentiary hearing on June

30, 2014. Appellant’s trial counsel testified at the hearing and stated he had

warned Appellant that his prior conviction could be used to impeach him if

he testified at trial.      Counsel stated Appellant agreed to testify, and

Appellant knew trial counsel intended to bring out Appellant’s prior

conviction on direct examination as a strategy to minimize its impact on the

jury.

        The PCRA court denied PCRA relief on September 29, 2014. Appellant

timely filed a notice of appeal on October 29, 2014. The court ordered on

November 14, 2014, Appellant to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b), and Appellant timely

complied on December 5, 2014.

        Appellant raises one issue for our review:

           SHOULD THIS MATTER BE REMANDED FOR THE PCRA
           COURT TO MAKE A SPECIFIC CREDIBILITY FINDING THAT
           IS CENTRAL     TO [APPELLANT’S] ALLEGATION OF
           INEFFECTIVE ASSISTANCE OF COUNSEL?

(Appellant’s Brief at 4).

        Appellant argues he was totally unaware that his prior robbery

conviction could be used to impeach him if he testified at trial.   Appellant

asserts he would not have testified at trial if he had known his prior robbery

conviction could be used to impeach him, and trial counsel unreasonably

                                      -4-
J-S01042-16


failed to apprise him of that risk. Appellant contends the PCRA court did not

find as a matter of fact that trial counsel had advised Appellant of the

possibility of his prior conviction coming forward at trial.                  According to

Appellant, if he had not taken the stand, then the jury would have been left

with just the testimony of the three recanting witnesses.                        Appellant

maintains trial counsel’s strategy of putting Appellant on the stand and

exposing him to the jury as a person with poor credibility made him easier to

convict.   Appellant concludes this Court should reverse the PCRA court’s

order dismissing his petition and remand for a specific finding of fact on

whether trial counsel warned Appellant. We disagree.

      Our standard of review for the denial of a PCRA petition is limited to

examining    whether     the   evidence      of    record        supports     the     court’s

determination    and     whether    its     decision      is     free    of   legal    error.

Commonwealth v. Conway, 14 A.3d 101 (Pa.Super. 2011), appeal denied,

612 Pa. 687, 29 A.3d 795 (2011). This Court grants great deference to the

findings of the PCRA court if the record contains any support for those

findings; however, we give no deference to the court’s legal conclusions.

Commonwealth        v.   Ford,     44     A.3d    1190,        1194     (Pa.Super.    2012).

“Traditionally, issues of credibility are within the sole domain of the trier of

fact [because] it is the trier of fact who had the opportunity to personally

observe the demeanor of the witnesses.” Commonwealth v. Abu-Jamal,

553 Pa. 485, 527, 720 A.2d 79, 99 (1998), cert. denied, 528 U.S. 810, 120


                                          -5-
J-S01042-16


S.Ct. 41, 145 L.Ed.2d 38 (1999).            “[A]s with any other credibility

determination, where the record supports the PCRA court’s credibility

determinations, those determinations are binding” on this Court. Id.

      The   law   presumes    counsel   has   rendered    effective   assistance.

Commonwealth v. Williams, 597 Pa. 109, 950 A.2d 294 (2008).                When

asserting a claim of ineffective assistance of counsel, the petitioner is

required to demonstrate that: (1) the underlying claim is of arguable merit;

(2) counsel had no reasonable strategic basis for his action or inaction; and,

(3) but for the errors and omissions of counsel, there is a reasonable

probability that the outcome of the proceedings would have been different.

Commonwealth v. Kimball, 555 Pa. 299, 724 A.2d 326 (1999).                   The

failure to satisfy any prong of the test for ineffectiveness will cause the claim

to fail. Williams, supra.

      “The threshold inquiry in ineffectiveness claims is whether the

issue/argument/tactic which counsel has foregone and which forms the basis

for the assertion of ineffectiveness is of arguable merit….” Commonwealth

v. Pierce, 537 Pa. 514, 524, 645 A.2d 189, 194 (1994). “Counsel cannot

be found ineffective for failing to pursue a baseless or meritless claim.”

Commonwealth v. Poplawski, 852 A.2d 323, 327 (Pa.Super. 2004).

         Once this threshold is met we apply the ‘reasonable basis’
         test to determine whether counsel’s chosen course was
         designed to effectuate his client’s interests. If we conclude
         that the particular course chosen by counsel had some
         reasonable basis, our inquiry ceases and counsel’s
         assistance is deemed effective.

                                      -6-
J-S01042-16



Pierce, supra at 524, 645 A.2d at 194-95 (internal citations omitted).

         Prejudice is established when [an appellant] demonstrates
         that counsel’s chosen course of action had an adverse
         effect on the outcome of the proceedings. The [appellant]
         must show that there is a reasonable probability that, but
         for counsel’s unprofessional errors, the result of the
         proceeding would have been different.             A reasonable
         probability is a probability sufficient to undermine
         confidence in the outcome. In [Kimball, supra], we held
         that a “criminal [appellant] alleging prejudice must show
         that counsel’s errors were so serious as to deprive the
         defendant of a fair trial, a trial whose result is reliable.

Commonwealth v. Chambers, 570 Pa. 3, 21-22, 807 A.2d 872, 883

(2002) (some internal citations and quotation marks omitted).

      By specifically finding a particular witness credible, the court implicitly

rejects claims contradictory to that witness’ testimony.      In re M.K., 636

A.2d 198, 201 (Pa.Super. 1994), appeal denied, 537 Pa. 633, 642 A.2d 486

(1994) (holding trial court’s finding witness testified credibly implies

rejection of appellant’s claim that witness’ testimony was fabricated).

         Claims alleging ineffectiveness of counsel premised on
         allegations that trial counsel's actions interfered with an
         accused's right to testify require a defendant to prove
         either that counsel interfered with his right to testify, or
         that counsel gave specific advice so unreasonable as to
         vitiate a knowing and intelligent decision to testify on his
         own behalf.

Commonwealth v. Miller, 605 Pa. 1, 38, 987 A.2d 638, 660 (2009)

(quoting Commonwealth v. Nieves, 560 Pa. 529, 533, 746 A.2d 1102,

1104 (2000)). Where counsel discusses the right to testify with a defendant

and advises the defendant on whether he should testify in accordance with

                                      -7-
J-S01042-16


counsel’s   strategy,   counsel   has   not   rendered   deficient   performance.

Commonwealth v. Preston, 613 A.2d 603, 606 (Pa.Super. 1992), appeal

denied, 533 Pa. 658, 625 A.2d 1192 (1993).

        Even where its use is properly limited to impeaching
        credibility, the introduction of a defendant’s criminal record
        possesses a potential for severe prejudicial impact on a
        jury.    Thus, there would rarely be a time when the
        introduction of such evidence would produce some result
        favorable to the defendant. Nevertheless, there may be
        situations where a defense attorney is substantially certain
        that the prosecution will utilize a defendant’s prior
        convictions if he decides to testify. In those situations, it
        may be reasonable trial strategy for the defense counsel to
        bring those convictions out on direct examination in order
        to minimize their impact, thus muting the prosecution’s
        thunder. Before doing so, however, counsel should be
        convinced that such evidence is available to the
        prosecution, i.e., that the convictions would properly be
        admissible to impeach the defendant’s credibility.

Commonwealth v. Zapata, 455 Pa. 205, 208, 314 A.2d 299, 301 (1974).

     Instantly, the PCRA court responded to Appellant’s claim as follows:

        Counsel…testified, of course, and reiterated that he had
        many discussions with [Appellant] concerning his testifying
        on his own behalf. [Counsel] in his opinion thought that it
        was important for [Appellant] to testify on his own behalf
        [and counsel] discussed that with [Appellant].            He
        discussed that the prior robbery conviction would most
        certainly be used by the Assistant District Attorney.
        However, [counsel] told [Appellant] that as part of his
        strategy, trial strategy, [counsel] would bring that fact out
        himself on direct examination, which he did, and told the
        jury, of course, that [Appellant] was going to testify and
        that that was the trial strategy agreed upon between
        himself and [Appellant].

        It is clear from the record. It was clear at trial. It was
        also clear at the PCRA evidentiary hearing…[counsel]
        testified credibly that in fact he did go over this trial

                                        -8-
J-S01042-16


        strategy with [Appellant]   extensively and that based on
        [Appellant’s] agreement,     he opened to the jury that
        [Appellant] was going to    testify. [Counsel] in fact put
        [Appellant] on the stand.   [Appellant] did not indicate any
        unwillingness to testify.

        When I offered to colloquy him on whether…to testify,
        [Appellant] was in the room. [Appellant] heard [counsel]
        say: “It’s not necessary, Your Honor. I’ve gone through
        this with him over and over again. He’s aware of his right
        to remain silent.”

        That is on the record so I don’t find that that claim raised
        by [Appellant] has merit. There is no error under those
        circumstances.

(N.T. PCRA Evidentiary Hearing, 9/29/14, at 1-2).

     In its subsequent Rule 1925(a) opinion, the PCRA court reasoned:

        [From] the outset of trial, Appellant made it clear to the
        jury that he was going to testify in his own defense to
        refute the Commonwealth’s allegations.         Prior to his
        testimony, this [c]ourt offered to colloquy Appellant on the
        decision     of    whether…to       testify.  Counsel     for
        Appellant…declined, stating, “I have abundantly covered
        this numerous times with him, and he’s absolutely aware
        of his right to refuse to testify.”

                                *    *    *

        Based on the evidence presented at the hearing, and
        having presided over Appellant’s trial, this Court found
        Appellant’s ineffectiveness claim to be devoid of merit.

        Moreover, it bears noting that Appellant is not claiming
        that counsel erred by waiving the colloquy (rendering his
        decision to testify “unknowing” and/or “unintelligent”)—
        rather, he claims that counsel was ineffective for not
        advising him that he could be impeached with his prior
        robbery conviction. However, there is no doubt whatever
        that the jury based its verdict on Appellant’s repeatedly
        admitting to punching his daughter three or four
        times coupled with her significant injuries—and not on his

                                    -9-
J-S01042-16


         prior conviction for robbery. Indeed, even if Appellant
         had a pristine prior record, the jury would have
         convicted him based on the evidence adduced at trial.

         Nonetheless, Appellant’s decision to take the stand proved
         quite beneficial. That is, the jury obviously found his
         testimony credible, having acquitted him of Attempted
         Murder, PIC and REAP.         As such, far from suffering
         prejudice as a result of testifying at trial, Appellant
         significantly benefited therefrom.       In short, putting
         aside the utter meritlessness of his claim, Appellant did
         not, and indeed cannot, establish actual prejudice. For
         this reason alone, he is due no relief.

(PCRA Court Opinion, filed January 20, 2015, at 9) (emphasis in original).

Contrary to Appellant’s argument, the PCRA court did make a specific

credibility finding in favor of trial counsel’s entire testimony, which included

telling Appellant that his past robbery conviction could be used to impeach

him if he testified on his own behalf and of counsel’s trial strategy to reveal

it on direct examination to minimize its impact. See Abu-Jamal, supra; In

re M.K., supra.         The record supports the PCRA court’s evaluation.

Therefore, no remand is necessary.      Additionally, we agree with the PCRA

court that Appellant benefited from trial counsel’s strategy, where the jury

obviously believed Appellant and acquitted him of attempted murder, PIC

and REAP. Appellant failed to prove how he was prejudiced by counsel’s trial

strategy or why PCRA relief was warranted. Accordingly, we affirm.

      Order affirmed.




                                     - 10 -
J-S01042-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/20/2016




                          - 11 -